Affirmed and Opinion Filed December 7, 2017




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00560-CR
                                     No. 05-16-00561-CR
                                     No. 05-16-00562-CR
                                     No. 05-16-00563-CR
                           MERCEDES M. BIGGURS, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                 Dallas County, Texas
      Trial Court Cause Nos. F08-57650-U, F14-70586-U, F14-70971-U, F14-75674-U

                            MEMORANDUM OPINION
                          Before Justices Bridges, Myers, and Schenck
                                  Opinion by Justice Bridges
       Appellant Mercedes M. Biggurs appeals her convictions, following the adjudication of

her guilt, for aggravated robbery with a deadly weapon, theft of property valued at $1,500 or

more but less than $20,000, and two injury to a child offenses.         The trial court assessed

punishment at two years’ confinement in state jail for the theft conviction, ten years’

imprisonment for each injury to a child conviction, and fifteen years’ imprisonment for the

aggravated robbery conviction.    On appeal, appellant’s attorney filed a brief in which she

concludes the appeals are wholly frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the

record showing why, in effect, there are no arguable grounds to advance. See High v. State, 573
S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978) (determining whether brief meets

requirements of Anders). Counsel delivered a copy of the brief to appellant. We advised

appellant of her right to file a pro se response, but she did not file a pro se response. See Kelly v.

State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (noting appellant has right to file pro se

response to Anders brief filed by counsel).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

       We affirm the trial court’s judgments.




                                                       /David L. Bridges/
                                                       DAVID L. BRIDGES
                                                       JUSTICE


Do Not Publish
TEX. R. APP. P. 47
160560F.U05




                                                 –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

MERCEDES M. BIGGURS, Appellant                    On Appeal from the 291st Judicial District
                                                  Court, Dallas County, Texas
No. 05-16-00560-CR       V.                       Trial Court Cause No. F08-57650-U.
                                                  Opinion delivered by Justice Bridges.
THE STATE OF TEXAS, Appellee                      Justices Myers and Schenck participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered December 7, 2017.




                                            –3–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

MERCEDES M. BIGGURS, Appellant                    On Appeal from the 291st Judicial District
                                                  Court, Dallas County, Texas
No. 05-16-00561-CR       V.                       Trial Court Cause No. F14-70586-U.
                                                  Opinion delivered by Justice Bridges.
THE STATE OF TEXAS, Appellee                      Justices Myers and Schenck participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered December 7, 2017.




                                            –4–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

MERCEDES M. BIGGURS, Appellant                    On Appeal from the 291st Judicial District
                                                  Court, Dallas County, Texas
No. 05-16-00562-CR       V.                       Trial Court Cause No. F14-70971-U.
                                                  Opinion delivered by Justice Bridges.
THE STATE OF TEXAS, Appellee                      Justices Myers and Schenck participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered December 7, 2017.




                                            –5–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

MERCEDES M. BIGGURS, Appellant                    On Appeal from the 291st Judicial District
                                                  Court, Dallas County, Texas
No. 05-16-00563-CR       V.                       Trial Court Cause No. F14-75674-U.
                                                  Opinion delivered by Justice Bridges.
THE STATE OF TEXAS, Appellee                      Justices Myers and Schenck participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered December 7, 2017.




                                            –6–